DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is being considered by the examiner.

Election/Restrictions
	Applicant’s election of Invention I, claims 1-10, in the reply filed on 09/21/2022 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 10/07/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As claim 6 is currently written, there are two possible interpretations of the claim. In a first interpretation, the claim could be drawn to a further aspect of the discriminator training processes wherein the discriminator is further trained to identify the occurrence of a CAP subclass. In a second interpretation, the claim could be drawn to the use of the trained discriminator to identify the qualities of newly acquired pulse wave data such that the discriminator is being used in its normal operation. Examiner interprets the claim under the second proposed interpretation. Applicant should reword the claim to positively identify what Applicant regards as the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is drawn to a method of receiving pulse wave data, performing a series of mathematical calculations on said data, and training a discriminator to identify a cyclic alternating pattern (CAP) present in said data. 

Claim Interpretation: Using broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claim comprises a processor performing the functions of:
- (a) acquiring pulse wave data to which biological reaction information is imparted 
- (b) performing a series of mathematical operations on said data
- (c) training a discriminator that identifies a CAP present in said data

The limitations cited above are related to a process that, under broadest reasonable interpretation, could be performed in the mind of an individual. That is, other than reciting “a processing circuitry,” nothing in the claim language precludes the process from practically being performed in the mind of an individual, a skilled artisan could:
- (a) acquire pulse wave data by reading it off a computer screen
- (b) perform a series of mathematical operations on said data by performing said calculations in their mind or with a pen and paper 
- (c) train a discriminator 

Regarding the limitation of a discriminator, the feature of “train a discriminator” is claimed broadly enough that the discriminator could to include the skilled artisan’s own mind, wherein the artisan could themselves learn to identify what the cyclic alternating pattern is. Furthermore, the limitation of “train a discriminator” is not followed by additional functionalities of the discriminator wherein the discriminator performs an additional action producing an outcome.  

Step 1: This part of the eligibility analysis evaluates whether or not the claim falls within any statutory category. MPEP 2106.03. The claim is drawn to a method, which is a statutory category of invention (Step 1: YES).

Step 2A Prong One: This part of the eligibility analysis evaluates whether or not the claim recites a judicial exception as explained in MPEP 2106.04(II). The courts consider a mental process that “can be performed in the human mind, or by another human using a pen and paper” to be an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)). The mental process abstract idea grouping is defined as concepts performed in the human mind. Examples of mental processes included in this grouping are observations, evaluations, judgments, and opinions. As discussed in the claim interpretation section, the limitations of the claim include, under BRI, the observation (acquiring pulse wave data) and evaluation (performing a series of mathematical operations on said data) of data. Finally, the claim recites the limitation of “training of a discriminator” to identify CAP. The limitation “train a discriminator” is claimed broadly enough that the discriminator could to include the skilled artisan’s own mind, wherein the artisan could themselves learn to identify what the cyclic alternating pattern is. Accordingly, the limitations recite a judicial exception, specifically an abstract idea that falls within the mental process grouping (Step 2A Prong 1: YES).  
 
Step 2A Prong Two: This part of the eligibility analysis evaluates whether or not the claim as a whole integrates the recited judicial exception, a mental process, into a practical application of the exception. This evaluation is performed by (a) identifying whether or not there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether or not the claim as a whole integrates the exception into a practical application. As discussed above, the observation (acquiring pulse wave data) and evaluation (performing a series of mathematical operations on said data) of data encompass a judicial exception, specifically an abstract idea that falls within the mental process grouping. Finally, the claim recites the limitation of “training of a discriminator” to identify CAP. The limitation “train a discriminator” is claimed broadly enough that the discriminator could to include the skilled artisan’s own mind, wherein the artisan could themselves learn to identify what the cyclic alternating pattern is. The “processor” performing these steps is recited at a high-level of generality (i.e., as a generic processor performing a function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application (Step 2B Prong 2: NO).

Step 2B: This part of the eligibility analysis evaluates whether or not the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with step 2A Prong Two, the claim recites the additional element of  a “processor.” However, this element is not sufficient enough to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the recited process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (Step 2B: NO).

Based on the above analysis, claim 9 is not eligible subject matter under 35 U.S.C 101. 

Claim 1 is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is drawn to a training device comprising a memory and a processor, wherein the processor is configured to execute the steps as described in claim 9. The “processor” and “memory” performing these steps is recited at a high-level of generality (i.e., as a generic processor performing a function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application.

Based on the above analysis, claim 1 is not eligible subject matter under 35 U.S.C 101. Claims 2-8 depend on claim 1 and therefore recite the claimed abstract idea above. 

Claim 10 is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is drawn to a program stored on a processor contained in a computer, wherein the computer is configured to execute the steps as described in claim 9. The program, processor, and computer performing these steps is recited at a high-level of generality (i.e., as a generic processor performing a function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea not integrated into a practical application.

Based on the above analysis, claim 10 is not eligible subject matter under 35 U.S.C 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herscovici-Cohen (US 20110092831 A1) as evidenced by Mietus (US 20050256418 A1). 

Regarding claims 1 and 9-10, Herscovici-Cohen teaches a “method and apparatus for detecting and distinguishing epochs of deep-sleep from epochs of light-sleep of a subject” (Herscovici-Cohen Abstract). Herscovici-Cohen teaches a processing unit configured to receive pulse wave data to which biological reaction information is imparted (Herscovici-Cohen ¶[0034], Fig. 1 Step 12). Herscovici-Cohen teaches wherein the processing unit is configured to derive a series of variables from the acquired pulse wave data including local maximum points of a baseline as individual identification reference points (Herscovici-Cohen ¶[0014], “peak” extraction). Herscovici-Cohen teaches wherein the processing unit is configured to set a correct answer label for the identification reference points based on the acquired biological reaction information (Herscovici-Cohen ¶[0042], ¶[0045], “Y.sub.actual is "1" if the n epoch is deep, and "0" otherwise”). Herscovici-Cohen teaches the processing unit is configured to set an analysis windows for the analysis of said identification reference points (Herscovici-Cohen ¶[0038] “sliding window”). Finally, Herscovici-Cohen teaches the processing unit is configured to determine a feature vector of the identification reference point in the analysis window (Herscovici-Cohen ¶[0042], ¶[0044]-¶[0046]).

Herscovici-Cohen teaches the generation of a training data set derived from synchronous sleep/wake detection measurements and pulse detection measurements (Herscovici-Cohen ¶[0051]) wherein the training data was subjected to the above calculations and applied to a linear classifier (Herscovici-Cohen ¶[0047]).  Herscovici-Cohen does not particularly indicate that the discriminator is specifically trained to identify a cyclic alternating pattern (CAP) indicating a periodic brain wave activity using the produced training data set. 

However, the invention described in Mietus is drawn to a system and method for assessing sleep quality based in part on derived electrocardiogram signals (Mietus Abstract). As stated by Mietus, sleep marked with the presence of CAP is known to be unstable sleep. Conversely, sleep not marked with the presence of CAP is known to be restful, non-aroused sleep (Mietus ¶[0026]). The specification of the instant application aligns with this assertion regarding the link between the presence of CAP and the occurrence of unstable sleep, as it states “sleep quality is poor during a period in which CAP frequency is high (Specification Background Section Page 2).” Therefore, one of ordinary skill in the art would conclude that unstable CAP marked sleep would be categorized as light sleep, while non-CAP sleep would be categorized as deep-sleep.  Accordingly, one of ordinary skill in the art would recognize that because the training device described in the Herscovici-Cohen reference is used to distinguish between periods of light and deep sleep, the algorithm would inherently output an identical result and thus be identical to the training device as claimed in claim 1 of the instant application.

Regarding claim 5, Herscovici-Cohen teaches wherein each variable (component) of the feature vector described in claim 1 above indicates a statistical amount calculated from an analysis window set for the component (Herscovici-Cohen ¶[0014]). A generally accepted definition of “statistic” is “a quantity that is computed from a sample (Merriam-Webster Dictionary).” One of ordinary skill would understand the variables listed in Herscovici-Cohen ¶[0014] to meet the limitation of a “statistical amount.”

Regarding claim 6, as discussed previously, the claim is interpreted as drawn to the use of a trained discriminator to identify the qualities of newly acquired pulse wave data such that the discriminator is being used in its normal operation. In other words, the claim is drawn to the normal operation of a trained discriminator in light of the training method previously discussed in the prior art rejection of claim 1. One of ordinary skill in the art would recognize that the system described in the prior art (Herscovici-Cohen), when operated in its intended manner, would identify the occurrence of a CAP subclass when provided with pulse wave data to which an occurrence period of a CAP subclass was imparted. Claim 6 is thereby rejected in light of claim 1. 

	Regarding claim 7, Herscovici-Cohen teaches wherein the processor is configured to determine a correct answer label set for the identification reference point (Herscovici-Cohen ¶[0042], ¶[0045], “Y.sub.actual is "1" if the n epoch is deep, and "0" otherwise”) based on an inclusion relationship between the identification reference point and an occurrence period of a biological reaction. Herscovici-Cohen teaches wherein the pulse wave data signal and the sleep/wake detecting signal are taken simultaneously (Herscovici-Cohen ¶[0051]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herscovici-Cohen (US 20110092831 A1) as evidenced by Mietus (US 20050256418 A1) as applied in claim 1 further in view of Wingeier (US 20040054297 A1).

	Regarding claims 2 and 4, the elements of claim 1 are rejected as described above. Herscovici-Cohen teaches wherein the processing unit is configured to set analysis windows based on predetermined time durations (Herscovici-Cohen ¶[0038] “sliding window”). Herscovici-Cohen does not teach wherein the processing unit is configured to set an analysis window based on the waveform of the biological reaction such that two identification reference points become a start point and an end point. The invention described in Wingeier is drawn to a “system and method for detecting and predicting neurological events (Wingeier abstract).” Wingeier teaches the identification of half waves, which are defined between a local waveform maximum and minimum (Wingeier ¶[0048]). Wingeier teaches wherein half waves can be analyzed on a “window-by-window basis” (Wingeier ¶[0217]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Herscovici-Cohen to set forth the boundaries of the windows based on maximums and minimum as disclosed in Wingeier because both inventions teach the use of window based analysis, while Wingeier teaches a specific means for defining said windows such that “spurious detections” can be avoided (Wingeier ¶[0217]). 

Regarding claim 3, the elements of claim 1 are rejected as described above. Herscovici-Cohen teaches wherein the processing unit is configured to set analysis windows based on predetermined time durations (Herscovici-Cohen ¶[0038] “sliding window”). Herscovici-Cohen does not teach wherein the processing unit is configured to set an analysis window such that one identification point becomes a start point and a local minimum or maximum located between two identification reference points becomes an endpoint when a local maximum or minimum respectively is identified as an identification reference point. Wingeier teaches the identification of half waves, which are defined between a local waveform maximum and minimum (Wingeier ¶[0048]). Wingeier teaches wherein the direction of a half wave can be defined in either direction, from a maximum to a minimum or from a minimum to a maximum (Wingeier ¶[0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Herscovici-Cohen to set forth the boundaries of the windows based on maximums and minimum as disclosed in Wingeier because both inventions teach the use of window based analysis, while Wingeier teaches a specific means for defining said windows such that “spurious detections” can be avoided (Wingeier ¶[0217]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herscovici-Cohen (US 20110092831 A1) as evidenced by Mietus (US 20050256418 A1) as applied in claim 1 further in view of Heneghan (US 20180064388 A1). 

Regarding claim 8, the elements of claim 1 are rejected as described above. Herscovici-Cohen teaches the use of a linear classifier (Herscovici-Cohen ¶[0047]).  Herscovici-Cohen does not teach wherein the classifier (discriminator) is realized by a support vector machine. The invention described in Heneghan is drawn to a system and method for determining sleep state based on sensor data (Heneghan Abstract) wherein a classifier module could be configured to “classify or otherwise label periods of time with a given sleep state based on the one or more features derived from the motion data and the heart rate data (Heneghan ¶[0155]).” Heneghan teaches wherein the classifier could comprise a support vector machine (Heneghan ¶[0155]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention described in Herscovici-Cohen to utilize the type of classifier (discriminator) described in Heneghan because both inventions are drawn to the classification of sleep state data using heart rate data and additionally teach the use of a classifier, where Heneghan specifically teaches the use of a support vector machine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/E.C.C./Examiner, Art Unit 3791